DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/117,906, originally filed on 12/10/2020, claims no priority.

Response to Amendment
This office action is a second non-final rejection in response to Amendments submitted on 09/27/2022 wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al., hereinafter Asenjo, U.S. Pub. No. 2014/0337429 A1 in view of Hood, U.S. Pub. No. 2006/0026193 A1, in view of Goutard et al., hereinafter Goutard, U.S. 2011/0282508 A1.

Regarding independent claim 1 Asenjo teaches:
	“A system, comprising: 
	a distributed data collection system” (Asenjo, ¶ 0010:  Asenjo teaches “cloud gateway devices can collect data from the customer’s industrial assets” where the “cloud gateways can comprise stand-alone gateway devices, can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010)), comprising: 
	Asenjo does not teach:
		“a data polling subsystem to: 
			issue a command to a plurality of devices in an industrial system to 			transmit data collected by each of the plurality of devices regarding 				monitored equipment in the industrial system;” 
			“receive data from each of the plurality of devices in response to the 			command;”
	Hood teaches:
	“a data polling subsystem to: 
			issue a command to a plurality of devices in an industrial system to 			transmit data collected by each of the plurality of devices regarding 				monitored equipment in the industrial system” 
			“receive data from each of the plurality of devices in response to the 			command” (Hood, fig 1, ¶ 0038-¶ 0040:  Hood teaches “The system 100 enables a user to request data collected from a particular machine, set of machines, and/or process, and the configuration component 112 automatically generates a data base structure that collects data in accordance with the request.  The configuration component 112 can utilize the system representation 106 to determine machinery, sensor(s), and the like within the industrial system 102 that should be monitored to acquire the desired data” (¶ 0039) where “request data collected from a particular machine, set of machines” discloses “issue a command to a plurality of devices in an industrial system” and “request data” discloses “polling data,”  “acquire the desired data” discloses “transmit data” and “receive data” as the data will not be acquired, received, unless it is transmitted.  Fig 1 depicts the “industrial system 102” in communication with “automation platform 104” (¶ 0036)).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including data polling as taught by Hood as requesting and receiving specific data from industrial devices allows those devices to be monitored in order to “automate tasks and make intelligent decisions”  (Hood, ¶ 0051).
	Asenjo teaches:			 
		“a data aggregation subsystem to generate aggregate data collected from the 	plurality of devices” (Asenjo, fig 3, fig 4, ¶ 0060-¶ 0062:  Asenjo teaches “cloud-aware industrial controller 302 can include a transformation component 314 configured to modify or enhance raw data 320 generated or collected by the industrial controller 302 into transformed data 322 prior to sending the data to the cloud” (¶ 0060) where the “transformation component 314 can include one or more of . . . . an aggregation component 410” ¶ 0062)); 
		“a first communication subsystem to transmit the aggregate data” (Asenjo, fig 3, ¶ 0069:  Asenjo teaches “Profiled data 324, comprising the transformed data 322 appended with information from device profile 306 and/or customer profile 308 is then sent to the cloud platform by cloud gateway component 318” (¶ 0069) disclosing a “communication subsystem to transmit the aggregate data” where the “transformed data” reads on “aggregate data” (see above)); 
	“a remote interface system in communication with the distributed data collection system and configured to process the aggregate data” (Asenjo, fig 1:  Fig 1 depicts the “cloud platform (102)” used to “process the aggregate data.”  The “cloud platform” discloses “a remote interface system”).
		“a second communication subsystem to receive the aggregate data from the first communication subsystem” (Asenjo, fig 8, ¶ 0077:  Asenjo teaches “Fig 8 illustrates collection of customer-specific industrial data by a cloud-based analysis system 814” (¶ 0077) thereby disclosing receiving “the aggregate data from the first communication subsystem”); 
		“a visualization subsystem to generate a representation of the aggregate data” (Asenjo, fig 2, ¶ 0052-¶ 0053:  Asenjo teaches “User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g. visual, audio, tactile, etc.) (¶ 0053)); 		 
	“a data flow control device disposed between the first communication subsystem and the second communication subsystem and configured to allow the aggregate data to flow from the distributed data collection system to the remote interface system and to block other communications from the remote interface system to the distributed data collection system” (Asenjo, fig 7, ¶ 0010¶ 0074:  Asenjo teaches a firewall box that “serves as a cloud proxy for a set of industrial devices” where the firewall “can act as a network infrastructure device that allows plant network 716 to access an outside network such as the Internet, while also providing firewall protection that prevents unauthorized access to the plant network 716 from the Internet” (¶ 0074) where the “cloud” which discloses “the remote interface system” (see above) is accessed through the Internet.  The firewall “blocks” unauthorized access to the “distributed data collection system” such as the “cloud gateways” which “can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010)).  	
	Asenjo does not teach:
	“a user interface subsystem to enable a plurality of users to access the aggregate data;”
	Goutard teaches:
	“a user interface subsystem to enable a plurality of users to access the aggregate data” (Goutard, fig 2, ¶ 0090:  Fig 2 depicts a UI (user interface) 224 and a DAR (data access and reporting module) 230 where the DAR can “tailor the data or access to the data” dependent on “the position or role of the user” (¶ 0095) disclosing “a plurality of users”).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including a plurality of users as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 2 Asenjo teaches:	
	a machine-learning subsystem to analyze the aggregate data and to identify an anomaly based on the aggregate data collected from the plurality of devices (Asenjo, fig 1, ¶ 0012,
 ¶ 0050:  Asenjo teaches the cloud-based system is used to determine “abnormal flags” (¶ 0050) disclosing an “anomaly based on the aggregate data  collected” as the data received by the cloud service is “aggregate data” (see claim 1 above)  where the “cloud-based services can analyze the data using any of a number of techniques” including machine learning (¶ 0012)).  

Regarding claim 3 Asenjo teaches:
	“a predictive maintenance subsystem to identify a need for maintenance of monitored equipment based on the anomaly in the aggregate data” (Asenjo, fig 1, ¶ 0045:  Asenjo teaches a “cloud based predictive maintenance system and services” (¶ 0045) where “predictive maintenance” discloses “a need for maintenance”).

Regarding claim 4 Asenjo teaches:
	“a predictive failure subsystem to identify a predicted failure of monitored equipment based on the anomaly in the aggregate data” (Asenjo, ¶ 0012:  Asenjo teaches “Cloud-based analysis can also identify system trends indicative of an impending system failure or operating inefficiency” (¶ 0012) where “system trends” disclose anomalies leading to a failure). 

Regarding claim 5 Asenjo does not teach:
	“an alert subsystem to generate an alert representing the predicted failure.”  
	Goutard teaches:
	“an alert subsystem to generate an alert representing the predicted failure” (Goutard, fig 22, ¶ 0220-¶ 0221:  Goutard teaches, in 2208 of fig 22, the prediction of equipment failure and then in 2210 generating an alert based on the prediction and in 2212 “presenting the alert”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including an alert as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 6 Asenjo teaches:
	“an efficiency improvement subsystem to monitor an efficiency metric associated with monitored equipment and to generate a suggestion to improve the efficiency metric” (Asenjo, ¶ 0090:  Asenjo teaches an analysis program that “can be leveraged to detect and identify early warning conditions indicative of future systems failures or inefficiencies for a given customer’s industrial system, identify possible modifications to the customer’s industrial assets that may improve performance (e.g., increase product throughput, reduce downtime occurrences, etc.) or other such services” (¶ 0090) thereby disclosing a system that monitors efficiencies and identifies ways to improve efficiency).  

Regarding claim 7 Asenjo does not teach:
	“an asset health monitoring subsystem to track a health metric of monitored equipment in the industrial system.”  
	Goutard teaches:
	“an asset health monitoring subsystem to track a health metric of monitored equipment in the industrial system” (Goutard, fig 23, ¶ 0222-¶ 0223:  Goutard teaches “a condition or ‘health’ level of PTDG ((power and transmission distribution grid) equipment can be diagnosed based at least in part on current or historical information (e.g., operating condition information, physical condition information, etc.) relating to the PTDG equipment” (¶ 0222) disclosing tracking “a health metric of monitored equipment”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including asset health monitoring as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 8 Asenjo does not teach:
	“the data polling subsystem issues the command to a plurality of devices in an industrial system to transmit data based on a polling request received from an operator through the remote interface system.”
	Hood teaches:
 	“the data polling subsystem issues the command to a plurality of devices in an industrial system to transmit data based on a polling request received from an operator through the remote interface system” (Hood, fig 1, ¶ 0038-¶ 0040:  Hood teaches “The system 100 enables a user to request data collected from a particular machine, set of machines, and/or process, and the configuration component 112 automatically generates a data base structure that collects data in accordance with the request (¶ 0039) where “request data collected from a particular machine, set of machines” discloses ““the data polling subsystem issues the command to a plurality of devices in an industrial system,” “user request” discloses a “polling request received from an operator,” and “acquire the desired data” discloses “transmit data” as the data will not be acquired unless it is transmitted.  Fig 1 depicts the “industrial system 102” in communication with “automation platform 104” (¶ 0036)).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including data polling as taught by Hood as requesting and receiving specific data from industrial devices allows those devices to be monitored in order to “automate tasks and make intelligent decisions”  (Hood, ¶ 0051).

Regarding claim 9 Asenjo teaches:
	“the remote interface system further comprises a non-transitory computer-readable storage medium to store the aggregate data collected from the plurality of devices” (Asenjo, fig 17, ¶ 0114:  Asenjo teaches “suitable cloud services 1706 residing on the cloud platform” 
(¶ 0114) including “storage” as depicted in fig 17).  

Regarding claim 10 Asenjo does not teach:
	“the industrial system comprises a crucial infrastructure system.”  
	Goutard teaches:
	“the industrial system comprises a crucial infrastructure system” (Goutard, ¶ 0023:  Goutard teaches “a generalized grid security platform (GGSP) that can control power transmission and distribution and operations in a power and transmission distribution grid (PTDG) in real time or at least near real time (e.g., at a second rate)” (¶ 0023)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including a power distribution system as a crucial infrastructure system as disclosed by Goutard in order to provide an “electrical utility (that) will benefit from improved reliability” (Goutard ¶ 0064). 

Regarding independent claim 11 Asenjo teaches:
	“A method, comprising: 
	collecting, using a distributed data collection system, information from a plurality of devices in an industrial system” (Asenjo, fig 1, ¶ 0010, ¶ 0045:  Asenjo teaches “cloud gateway devices can collect data from the customer’s industrial assets” where the “cloud gateways can comprise stand-alone gateway devices, can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010) where the data is collected from “industrial facilities 104 each having a number of industrial devices 108 and 110 in use” (¶ 0045) discloses collecting data from a “plurality of devices”).
	Asenjo does not teach:
		“issuing, using a data polling subsystem, a command to the plurality of 	devices to transmit data collected by each of the plurality of devices regarding 	monitored equipment in the industrial system” 
		“receiving, using the data polling subsystem, data from each of the plurality 	of  devices in response to the command” 
	Hood teaches
		“issuing, using a data polling subsystem, a command to the plurality of 	devices to transmit data collected by each of the plurality of devices regarding 	monitored equipment in the industrial system” 
		“receiving, using the data polling subsystem, data from each of the plurality 	of  devices in response to the command” (Hood, fig 1, ¶ 0038-¶ 0040:  Hood teaches “The system 100 enables a user to request data collected from a particular machine, set of machines, and/or process, and the configuration component 112 automatically generates a data base structure that collects data in accordance with the request.  The configuration component 112 can utilize the system representation 106 to determine machinery, sensor(s), and the like within the industrial system 102 that should be monitored to acquire the desired data” (¶ 0039) where “request data collected from a particular machine, set of machines” discloses “issuing, using a data polling subsystem, a command to a plurality of devices . . . in an industrial system” and “request data” discloses “polling data,”  “acquire the desired data” discloses “transmit data” and “receiving data” as the data will not be acquired, received, unless it is transmitted.  Fig 1 depicts the “industrial system 102” in communication with “automation platform 104” (¶ 0036)).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including data polling as taught by Hood as requesting and receiving specific data from industrial devices allows those devices to be monitored in order to “automate tasks and make intelligent decisions”  (Hood, ¶ 0051).
	Asenjo teaches:
		“aggregating, using a data aggregation subsystem, data from each of the 	plurality of devices to generate aggregate data” (Asenjo, fig 3, fig 4, ¶ 0060-¶ 0062:  Asenjo teaches “cloud-aware industrial controller 302 can include a transformation component 314 configured to modify or enhance raw data 320 generated or collected by the industrial controller 302 into transformed data 322 prior to sending the data to the cloud” (¶ 0060) where the “transformation component 314 can include one or more of . . . . an aggregation component 410” ¶ 0062));
		“transmitting, using a first communication subsystem, the aggregate data to 	a remote interface system” (Asenjo, fig 3, ¶ 0069:  Asenjo teaches “Profiled data 324, comprising the transformed data 322 appended with information from device profile 306 and/or customer profile 308 is then sent to the cloud platform by cloud gateway component 318” 
(¶ 0069) disclosing a “transmitting, using a first communication subsystem, the aggregate data” as “transformed data” reads on “aggregate data” (see above) and “the cloud platform” discloses “a remote interface system”; 
		“processing, using a remote interface subsystem in communication with the 	distributed data collection system, the aggregate data received from the distributed 	data collection system” (Asenjo, fig 1:  Fig 1 depicts the cloud platform (102) used to “process the aggregate data”). 
		“receiving, using a second communication subsystem, the aggregate data 	from the first communication subsystem” (Asenjo, fig 8, ¶ 0077:  Asenjo teaches “Fig 8 illustrates collection of customer-specific industrial data by a cloud-based analysis system 814” (¶ 0077) thereby disclosing receiving “the aggregate data from the first communication subsystem”).
		“generating, using a visualization subsystem, a representation of the 			aggregate data” (Asenjo, fig 2, ¶ 0052-¶ 0053:  Asenjo teaches “User interface component 204 can be configured to receive user input and to render output to the user in any suitable format (e.g. visual, audio, tactile, etc.) (¶ 0053)); 			 
		“controlling, using a data flow control device disposed between the first 	communication subsystem and the second communication subsystem, 	communication between the distributed data collection system and the remote 	interface system by:” 				
		“allowing the aggregate data to flow from the distributed data collection 			system to the remote interface system; and” 
			“blocking other communications from the remote interface system to 			the distributed data collection system” (Asenjo, fig 7, ¶ 0010¶ 0074:  Asenjo teaches a firewall box that “serves as a cloud proxy for a set of industrial devices” where the firewall “can act as a network infrastructure device that allows plant network 716 to access an outside network such as the Internet, while also providing firewall protection that prevents unauthorized access to the plant network 716 from the Internet” (¶ 0074) where the “cloud” which discloses “the remote interface system” (see above) and is accessed through the Internet.  The firewall “blocks” unauthorized access to the “distributed data collection system” such as the “cloud gateways” which “can be integrated into the industrial devices themselves, or can be integrated in network infrastructure devices on the plant network” (¶ 0010)). 
	Asenjo does not teach:
	“enabling, using a user interface subsystem, a plurality of users to access the aggregate data;”
	Goutard teaches:
  	“enabling, using a user interface subsystem, a plurality of users to access the aggregate data” (Goutard, fig 2, ¶ 0090:  Fig 2 depicts a UI (user interface) 224 and a DAR (data access and reporting module) 230 where the DAR can “tailor the data or access to the data” dependent on “the position or role of the user” (¶ 0095) disclosing “a plurality of users”).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the system and method of analyzing industrial data as taught by Asenjo by including a plurality of users as disclosed by Goutard in order to provide a “GGSP (generalized grid security platform) (that) can provide for improved grid performance and diagnostic assessments” (Goutard ¶ 0066). 

Regarding claim 12:
	Claim 12 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments (remarks) filed on 09/27/2022 have been fully considered.

Regarding  I  35 U.S.C. § 112 Rejection page 7 of Applicant’s remarks, due to Applicant’s arguments and the changes made to claims 8, 10, 18, and 20, the rejections have been withdrawn.  

Regarding II.  35 U.S.C. § 103 Rejection page 7-10 of Applicant’s remarks, the arguments have been acknowledged yet are moot due to the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunzberg et al., U.S. Pat. No 4,408,291, teaches a point-of-manufacture data acquisition system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/22/2022